PER CURIAM.
We affirm the judgment of the Tax Court substantially for the reasons given by Judge Lasser in his reported opinion. As noted in the opinion, the “absence of harm” to the plaintiffs in Salorio v. Glaser, 93 N.J. 447, 461 A.2d 1100 (1983), cert. den. 464 U.S. 993, 104 S.Ct. 486, 78 L.Ed.2d 682 (1983) was not a “controlling” consideration, and, therefore, the “presence of harm” to plaintiffs in this case was also not a controlling consideration. Riehm v. Taxation Div. Director, 7 N.J.Tax 88, 95 (Tax Ct.1984).
Affirmed.